Citation Nr: 1616584	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right shoulder disorder other than residuals of shell fragment wound (SFW) injuries to right Muscle Groups II and IV, right, to include as secondary to the service-connected residuals of right shoulder SFW. 

4.  Entitlement to an increased rating for residuals of SFW injuries to Muscle Groups II and IV, right, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966 and from July 1968 to July 1971.  Significantly, he is the recipient of the Purple Heart and the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (hereinafter Board) on appeal from December 2006 and February 2009 rating decisions, by the VA Regional Office (RO) in Wichita, Kansas.  Specifically, the December 2006 rating decision, in part, denied service connection for degenerative changes of the right shoulder and bilateral hearing loss and found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for tinnitus.  The February 2009 rating decision continued a 20 percent disability rating for residuals of SFW injuries to Muscle Groups II and IV, right.

These matters were previously remanded by the Board in June 2012 for additional development.  

With regard to representation, the Board notes that, at the time of the June 2012 Board remand, the Veteran was represented by Bryan Held, an accredited representative from Alpha Veterans Disability Advocates.  Such representation was revoked in May 2014.  Subsequently, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in October 2015 electing The American Legion as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

With regard to the TDIU claim, a review of the record shows that the Veteran has been unemployed since May 2006 due, in part, to a right shoulder disorder and the Veteran submitted a formal claim for a TDIU in June 2015.  Significantly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-53.  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Furthermore, the TDIU issue was included in the most recent June and August 2015 supplemental statements of the case.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, in considering the increased rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to service connection for tinnitus (on the merits), bilateral hearing loss, and a right shoulder disorder; entitlement to an increased rating for SFW of the right shoulder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final decision issued in November 1976, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.   

2.  Evidence added to the record since the final November 1976 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision that denied service connection for tinnitus is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].	

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA. 

The Veteran submitted an original claim for service connection for several injuries following a post-service motorcycle accident, in April 1976.  In connection with this claim he was afforded a VA examination in September 1976 and complained of constant tinnitus since the April 1976 accident.  

By rating decision dated in November 1976, the RO denied service connection for tinnitus.  Specifically, the RO noted that, although the Veteran's service treatment records showed that the Veteran suffered significant shrapnel wounds to the shoulders and chest during his military service, the tinnitus appeared to begin after service following the April 1976 motorcycle accident and it would be speculative to consider the motorcycle accident residuals to be due to or primarily due to the documented SFW injuries incurred during the Veteran's military service.  

Although the RO provided notice of the November 1976 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of November 1976 is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)]..  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for tinnitus was received prior to the expiration of the appeal period stemming from the November 1976 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, no relevant official service department records were added to the file since the November 1976 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Thereafter, in August 2006, the Veteran requested to reopen his claim for service connection for tinnitus.  Significantly, he also submitted a claim for service connection for bilateral hearing loss at that time.  In connection with these claims, he was afforded a VA audiological examination in October 2006.  At the time of the examination, the Veteran reported that his tinnitus began in 1976 as the result of an accident.   

By rating decision issued in December 2006, the RO continued the denial of service connection for tinnitus.  Specifically, the RO found that the October 2006 VA examiner linked the Veteran's tinnitus to his post-service motorcycle accident rather than to the Veteran's military service.  Thereafter, the Veteran perfected an appeal of this decision.  

Significantly, in support of his appeal, the Veteran submitted several statements from both himself and his wife noting that the Veteran had experienced tinnitus for several years.  Specifically, in July 2012 correspondence the Veteran's wife wrote that the Veteran had experienced tinnitus ever since she has known him (notably, the Veteran married his wife in August 1974, after his discharge from military service but before the April 1976 motorcycle accident).  

Also, the Veteran was afforded another VA audiological examination in January 2014.  With regard to the Veteran's claimed tinnitus, the examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  Specifically, it was noted that tinnitus is a symptom and can be related to auditory dysfunction and noise exposure in addition to non-auditory factors such as medications and neurophysiological factors.  The examiner noted that the Veteran's MOS (military occupational specialty) was considered as a high risk for probable exposure to hazardous noise per the Duty MOS Noise Exposure Listing.  Service treatment records were negative for a complaint of tinnitus.  A post-service September 1976 private medical record notes complaints of tinnitus since an April 1976 motorcycle accident.  The examiner also noted an August 2006 VA treatment record noting complaints of tinnitus and a history of military and occupational noise exposure.  Specifically, it was noted that the Veteran experienced "[C]onstant, bilateral [tinnitus] perceived as high-pitched siren that was periodic until 1976 when it became constant after motorcycle accident."  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since the November 1976 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denial has been received, to include the July 2012 statement from the Veteran's wife wherein she wrote that the Veteran had experienced tinnitus ever since she has known him (at least since August 1974).  Also, the August 2006 VA treatment record noting "[C]onstant, bilateral [tinnitus] perceived as high-pitched siren that was periodic until 1976 when it became constant after motorcycle accident."  

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The November 1976 rating decision denied service connection for tinnitus as there was no evidence of a nexus between such disorder and service.  Now there is a possible nexus relating it to service.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for tinnitus.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the tinnitus issue, as above, the Veteran's in-service noise exposure has been conceded based on his combat service.  It is clear that the Veteran experienced tinnitus following a post-service motorcycle accident in April 1976.  However, it appears that the Veteran experienced tinnitus even before then.  As above, in a July 2012 statement from the Veteran's wife wherein she wrote that the Veteran had experienced tinnitus ever since she has known him (at least since August 1974).  Also, in an August 2006 VA treatment record the Veteran reported "[C]onstant, bilateral [tinnitus] perceived as high-pitched siren that was periodic until 1976 when it became constant after motorcycle accident."  

As above, the January 2014 VA audiological examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  Specifically, the examiner wrote that "[i]n the absence of an objectively verifiable noise injury in service, the association between claimed tinnitus and military noise exposure would be speculative."  However, as noted in the Veteran's March 2014 substantive appeal, the January 2014 VA examiner's opinion is legally inadequate.  Significantly, the Veteran is a combat wounded veteran who sustained direct combat wounds and the RO has conceded noise exposure.  So, the rationale provided by the January 2014 VA examiner that there was no "objectively verifiable noise injury in service" is not consistent with the facts of this case.  

Furthermore, the August 2006 VA treatment record notes that the Veteran experienced periodic tinnitus prior to the April 1976 motorcycle accident but that his tinnitus became constant following the post-service accident.  In a January 2016 Informal Hearing Presentation, the Veteran's representative noted that the only requirement for a 10 percent evaluation for tinnitus is that it be "recurrent."  Tinnitus can be triggered months or even years after an underlying cause occurs.  38 C.F.R. § 4.87.  Tinnitus is rated a persistent condition with a diagnosis based upon "subjective complaints."  Consideration of the claim "must be based upon the places and circumstances of [the veteran's] service as shown by service records."  38 C.F.R. § 4.87(a).  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the January 2014 VA examiner failed to address whether the Veteran's periodic tinnitus prior to 1976 is related to his conceded in-service noise exposure, the Board finds such examination to be inadequate.  Also, as the January 2014 VA examiner did not appear to take into account the Veteran's conceded noise-exposure during military service as evidenced by the rationale "[i]n the absence of an objectively verifiable noise injury in service, the association between claimed tinnitus and military noise exposure would be speculative" the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current tinnitus.

With regard to the bilateral hearing loss issue, the Board finds that this issue is inextricably intertwined with the tinnitus issue addressed above.  Significantly, the January 2014 VA audiological examiner opined that the Veteran's tinnitus was a symptom associated with his hearing loss.  Therefore, the Board may not properly review the Veteran's claim for service connection for bilateral hearing loss until the AOJ develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

With regard to the right shoulder issue, the Board notes that the Veteran is already service connected for SFW of the right shoulder based on a May 1970 in-service shrapnel injury to the right shoulder.  The right shoulder issue was previously remanded for an additional medical opinion to determine whether a right shoulder disorder, separate from the Veteran's already service-connected SFW of the right shoulder, could be related to service, either on a direct or secondary basis.  It was noted that an October 2006 VA orthopedic examiner diagnosed degenerative changes of the right shoulder unrelated to shell fragment wound but that a more recent October 2008 VA muscles examiner diagnosed "step off along the inferior articular margin of the right acromioclavicular joint" and the examiner indicated that the "step off" could be due to degenerative changes or could be due to previous trauma relating to acromioclavicular separation. 

Pursuant to the June 2012 Board remand, the Veteran was afforded a new VA orthopedic examination specific to the right shoulder in July 2012.  The examiner diagnosed history of shrapnel injury and degenerative joint disease (DJD) of the bilateral shoulders.  In a September 2012 addendum opinion, the examiner opined that the Veteran's degenerative joint disease of the shoulders was less likely than not (less than 50 percent probability) incurred in or caused by the service-connected SFW.  As rationale for this opinion, the examiner wrote that it was well documented that the Veteran had a shrapnel wound to his shoulders, right dominant, in 1970.  However, this only affected his soft tissues and muscle tissue.  There was no shrapnel wound to the bone, nerves, tendon or vascular system.  The Veteran currently had a diagnosis of bilateral, early DJD of the shoulders which was most likely caused by work and recreational wear and tear and the aging process.  This would have nothing to do with his shrapnel wounds as they did not have any effect on the shoulder joints or bones and would have, most likely happened without the wounds or military service.  Therefore it was less likely than not the Veteran's current DJD of the shoulders was caused by military, service or his service-connected shrapnel wound injury.

Subsequently, the Veteran submitted a November 2014 magnetic resonance imaging (MRI) scan of the right shoulder showing an indication of adhesive capsulitis.  Significantly, it was noted that there was a flattening of the posterolateral aspect of the right humeral head which "could be related to Hill-Sachs deformity or other prior injury."  The Veteran also submitted a February 2015 operative report noting a diagnosis of torn rotator cuff tendon of the right shoulder and an October 2015 electromyography (EMG) study of the right shoulder noting diagnoses of moderate ulnar motor demyelinating neuropathy at the elbow, mild distal median sensory demyelinating neuropathy and motor axonal neuropathy at the wrist, and slight right minimal mid cervical paraspinal irritability.  In June 2015 correspondence, the Veteran wrote that the only significant trauma to his right shoulder was the one that occurred in Vietnam.  The Veteran also reported that additional X-rays revealed minute foreign bodies in the Veteran's right shoulder and that the surgery to repair his torn rotator cuff of the right shoulder in February 2015 was unsuccessful.  

In a January 2016 Informal Hearing Presentation, the Veteran's representative noted that the July 2012 VA examiner could not "accurately evaluate the glenohumeral joint space" on X-ray images and that additional X-rays "would be helpful if followup is desired."  The Veteran's representative argued that the September 2012 VA opinion is based on an inaccurate X-ray evaluation and is, therefore, inadequate for revealing the current state of the Veteran's right shoulder disability.

Initially, the Board notes that while the July 2012 VA examiner opined that the Veteran's degenerative joint disease of the right shoulder is not related to his military service on a direct basis, no opinion has been made regarding the Veteran's subsequently diagnosed adhesive capsulitis, torn rotator cuff tendon, and/or neurological disabilities of the right shoulder.  Furthermore, the July 2012 VA examiner did not address whether the Veteran's right shoulder disorders, other than SFW, are secondary to or aggravated by his service-connected SFW.  Moreover, the July 2012 VA examiner was unable to address the recently obtained November 2014 MRI and October 2015 EMG showing both additional disabilities of the right shoulder which could be related to a "prior injury."

As above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr, 21 Vet. App. at 311.  Accordingly, given the deficiencies described above in the July/September 2012 VA examination reports, the Board finds that, on remand, the Veteran should be afforded a new VA examination so as to determine whether any current right shoulder disorder, to include degenerative joint disease, adhesive capsulitis, torn rotator cuff tendon, and/or neurological disabilities of the right shoulder are related to his military service, on a direct basis and/or caused or aggravated by his service-connected SFW.  

With regard to the SFW issue, the Veteran's service-connected SFW of the right shoulder was last examined in October 2008.  As above, the Veteran has experienced increased problems with his right shoulder since October 2008 and even underwent surgery on his right shoulder in February 2015.  Therefore, on remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegation of an increase in severity of his SFW of the right shoulder since the October 2008 VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With regard to the TDIU issue, as above, a review of the record shows that the Veteran has been unemployed since May 2006 due, in part, to a right shoulder disorder and the Veteran submitted a formal claim for a TDIU in June 2015.  A TDIU was, most recently, denied in a June 2015 rating decision and the Veteran has not appealed this decision.  However, a claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.  Furthermore, the TDIU issue was included in the most recent June and August 2015 supplemental statements of the case.  As such, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected SFW of the right shoulder.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  

The Board notes that the Veteran has been unemployed since May 2006 and was awarded Social Security disability benefits effective May 2006 due to disorders of the back, psychiatric system, right eye, right shoulder, heart diabetes, hearing loss, and tinnitus.  The Veteran's unemployment appears to be due, in part, to disorders of the right shoulder which may or may not be related to his service-connected SFW of the right shoulder.  As such, on remand an opinion should be retained regarding the functional effect that the Veteran's service-connected disabilities has on his ability to perform the activities of daily living, to include the physical acts required for employment.  

Also, the most recent VA treatment records in the file are dated in June 2015.  As such, while on remand, updated VA treatment records dated since June 2015 should be obtained. 

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who have treated him for his claimed disabilities.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from June 2015 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, return the claims file to the January 2014 VA examiner for an addendum opinion.  If the examiner who drafted the January 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is related to his in-service acoustic trauma.  In this regard, the examiner must consider the Veteran's conceded in-service noise exposure and consider whether the Veteran's periodic tinnitus prior to 1976 (as reported in an August 2006 VA treatment record) and as reported by the Veteran's wife in a July 2012 statement is related to his conceded in-service noise exposure.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3. After all outstanding records have been associated with the record, afford the Veteran an appropriate VA examination to determine the current nature and etiology of his right shoulder disorders other than his currently service-connected SFW.  The paperless record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(a)  The examiner should offer an opinion as to whether such is at least as likely as not that any right shoulder disorder other than his already service-connected SFW is related to the Veteran's military service, to include the documented May 1970 shrapnel injury.  

(b)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's degenerative joint disease of the right shoulder manifested within one year of his service separation in July 1971, i.e., by July 1972, and, if so, describe the manifestations. 

(c)  The examiner should also offer an opinion as to whether it is as at least as likely as not that any right shoulder disorder other than his already service-connected SFW is caused OR aggravated by a service-connected disability, to include the Veteran's service-connected SFW of the right shoulder.  "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder(s) and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected SFW of the right shoulder.  Any indicated evaluations, studies, and tests should be conducted.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner is requested to identify the nature and severity of all symptoms associated with the Veteran's service-connected SFW injuries to Muscle Groups II and IV, right. 

All signs and symptoms necessary for rating the right shoulder should be reported in detail.  Based on a review of historical medical records and current examination findings, the examiner should: 

(a) Specifically state whether the SFW of the right shoulder involves muscle damage. 

If muscle injuries associated with the wound(s) are found, the examiner should name the muscle and muscle group number(s) for each, and should assess the severity of any muscle injuries. 

(b) Additionally, the examiner should conduct a thorough orthopedic examination of the right shoulder and report all pathology found to be present. 

(i) In examining the right shoulder disability, the examiner should document any limitation of motion (in degrees) of the Veteran's right shoulder, to include as due to the related right shoulder scar, and provide the point at which painful motion begins. 

The examiner should also indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time. 

(ii) The examiner should also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state. 

(c) The examiner must also identify and discuss the nature and extent of any neurological impairment related to the Veteran's right shoulder disability, if any is found.

(d) The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., dysthymia or depression, ischemic heart disease, SFWs of the right and left upper extremities, and scar of the right anterior chest, either singularly and/or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All opinions expressed must be accompanied by supporting rationale. 

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


